Citation Nr: 0732243	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Service connection for right ear hearing loss.

2.	Initial evaluation of service-connected left ear hearing 
loss, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1962 to June 
1962.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.     


FINDINGS OF FACT

1.	The veteran's right ear hearing loss is not related to 
service.  

2.	The veteran's service-connected left ear hearing loss is 
manifested by Level ...  hearing acuity.       


CONCLUSION OF LAW

1.	Hearing loss in the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  

2.	The criteria for an initial compensable rating for the 
veteran's left ear hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383(a)(3) 
4.85(f), Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for a 
right ear hearing loss disorder, and entitlement to a 
compensable rating for left ear hearing loss.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in January 2005 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claims and of the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And in the January 2005 letter, VA provided 
notification to the veteran prior to the initial adjudication 
of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until after the initial adjudication here in January 2005.  
See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims.  No increased rating or 
effective date will be assigned here therefore.  Moreover, 
the Board notes that the RO readjudicated the veteran's 
claims - following proper notice - in the May 2006 Statement 
of the Case.  See Mayfield, supra.  As such, the untimely 
notice is harmless error.  

VA has satisfied VCAA notification requirements in this 
matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with 
compensation medical examinations.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim for Service Connection

The veteran claims that service caused him to incur bilateral 
hearing loss.  In the May 2005 rating decision on appeal, the 
RO granted the veteran service connection for left ear 
hearing loss (See Part III of this decision below).  But the 
RO denied service connection for right ear hearing loss.  The 
veteran appeals this issue.  For the reasons set forth below, 
the Board disagrees with the veteran's appeal.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2007).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the record contains medical evidence 
indicating that the veteran has current hearing loss in his 
right ear.  In an April 2005 VA audiology report, it is 
indicated that the veteran has auditory thresholds higher 
than 40 decibels at 2000, 3000, and 4000 Hertz in the right 
ear.  38 C.F.R. § 3.385.  See also 38 U.S.C.A. § 5107(b).  

But the evidence does not show that the veteran incurred a 
right ear hearing disorder in service, incurred a hearing 
disorder of the right ear within the first year of discharge 
from service, or manifested a continuity of symptomatology 
indicative of a hearing disorder in the first several years 
following discharge from service in June 1962.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

Service medical records demonstrate that the veteran had 
substantial hearing loss in his left ear upon enlistment into 
service, and upon discharge from service.  And an in-service 
March 1962 audiology examination report indicates an auditory 
threshold of 55 decibels at 4000 Hertz in the right ear.  

But the preponderance of the service medical records shows 
that the veteran's hearing in his right ear was normal.  
Indeed, the veteran's separation report of medical 
examination indicates normal hearing, and indicates hearing 
capacity better than was shown on the enlistment examination 
report.  And the earliest medical evidence of a hearing 
disorder is found in a September 2004 private audiology 
examination report of record, dated over 42 years following 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the veteran did not file a claim for 
service connection for a right ear hearing disorder until 
June 2005, also over 42 years following service.  As such, 
the second element of Pond is not established here for the 
veteran's claim to hearing loss.  See Pond, supra.  

Regarding the third Pond element, the record lacks medical 
evidence of a nexus between the veteran's hearing disorder 
and service.  In fact, the evidence preponderates against 
such an argument.  A VA physician examined the veteran in 
April 2005 and concluded that the right ear hearing loss is 
not attributable to service.  


III.  The Merits of the Claim for Increased Rating

As indicated earlier in this decision, the RO granted service 
connection for left ear hearing loss in the May 2005 rating 
decision on appeal.  The RO assigned a disability evaluation 
of 0 percent, effective the date of claim here in January 
2005.  The veteran appeals the assigned rating here.  For the 
reasons set forth below, the Board agrees with the RO's 
decision here, and finds a compensable rating unwarranted at 
any time during the pendency of this appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim). 
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran underwent VA audiology examination in April 2005.  
The examination report indicates that a compensable rating is 
unwarranted here.  The examination showed that the veteran's 
left ear had  88 percent speech recognition.  Decibel loss 
(dB) at 1000 Hertz (Hz) was 70dB, with an 80dB loss at 2000, 
a 105dB loss at 3000, and a 105dB loss at 4000.  The average 
decibel loss for the left ear was 90 decibels.  

These examination results yielded Level VIII hearing acuity 
in the left ear.  This warrants a noncompensable evaluation 
under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, 
Diagnostic Code 6100.  Accordingly, the hearing loss in the 
non-service-connected right ear may not be considered.  
38 C.F.R. § 3.383(a)(3).

As such, a compensable rating is unwarranted here at any time 
since the effective date of the award of service connection.  
See Lendenmann, 3 Vet. App. at 349.  Neither an increased 
rating, nor staged ratings, is appropriate for the period of 
the veteran's appeal.  See Fenderson, supra.  

Additionally, an extraschedular rating is not appropriate 
here.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not 
indicate that the veteran's hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against both of the 
veteran's claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that it has closely reviewed and 
considered the veteran's statements of record, and that 
statement offered into evidence by his spouse in September 
2004.  While these statements may influence a Board's 
findings, laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis or etiology.  Therefore, these statements 
alone are insufficient to prove the veteran's claims.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).


ORDER

1.	Service connection for right ear hearing loss is denied.  

2.	Entitlement to a compensable initial evaluation for left 
ear hearing loss is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


